Citation Nr: 0603962	
Decision Date: 02/10/06    Archive Date: 02/22/06

DOCKET NO.  03-26 665	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
chronic obstructive pulmonary disease (COPD), also claimed as 
lung irritation and a breathing condition due to pneumonia or 
toxic chemicals; and, if so, whether the reopened claim 
should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
November 1954 in the U.S. Navy, and from July 1956 to January 
1960 in the U.S. Air Force.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which determined that new and material evidence had not been 
submitted in order to reopen a claim for service connection 
for COPD.  



FINDINGS OF FACT

1.  In a July 1998 rating decision, the RO denied entitlement 
to service connection for chronic obstructive pulmonary 
disease.  The veteran did not appeal that decision, and it 
became final.

2.  Evidence received since the final July 1998 RO decision 
is new, relates to an unestablished fact necessary to 
substantiate the claim, is neither cumulative nor redundant, 
and raises a reasonable possibility of substantiating the 
claim.  

3.  There is no competent medical evidence of record relating 
the veteran's current COPD or related respiratory problems to 
any disease or injury which occurred during active military 
service.  



CONCLUSIONS OF LAW

1.  New and material evidence to reopen the claim of 
entitlement to service connection for COPD, also claimed as 
lung irritation and a breathing condition due to pneumonia or 
toxic chemicals, has been received, and the veteran's claim 
for that benefit is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2005).

2.  Chronic obstructive pulmonary disease, or any related 
respiratory problem, was not incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1101, 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2005); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

Service medical records (SMRs) indicate that at the veteran's 
enlistment examination into the Navy, conducted in January 
1951, his respiratory system was normal.  At his separation 
examination from the Navy, in November 1954, the veteran's 
lungs and chest were normal.  

At the veteran's enlistment examination into the Air Force, 
in July 1956, his lungs and chest were normal on clinical 
evaluation.  In April 1957, the veteran was admitted to the 
hospital and treated for spontaneous pneumothorax.  In July 
1957, he was admitted to the hospital with bronchopneumonia.  
On an undated report of medical history, the veteran denied 
having asthma, shortness of breath, pain or pressure in his 
chest, and chronic cough.  At his separation examination, in 
December 1959, the veteran's lungs and chest were reported as 
normal.  The examiner noted the veteran had spontaneous 
pneumothorax in 1955, but had no current sequelae or 
complications at the time of the examination.  On the 
associated report of medical history, the veteran reported 
having shortness of breath and pain or pressure in his chest, 
but denied having asthma or a chronic cough.  He also 
indicated that he had the flu and pneumonia in 1956 to 1957, 
as well as a collapsed lung when he was 26 years old.  (Based 
upon his date of birth, this would have been in 1957-58.)  

In January 1976, the veteran filed a formal claim for 
entitlement to service connection for pneumonia and a 
collapsed left lung, among other things.  In March 1976, the 
RO denied the veteran's claims for service connection, noting 
that the disabilities claimed were not shown in the evidence 
of record.  The Board notes that the veteran's Air Force 
service medical records, from July 1956 to January 1960, were 
not of record at the time of the March 1976 rating decision.  
In June 1976, the RO reopened the veteran's claim.  The RO 
granted service connection for the residuals of his 
spontaneous pneumothorax, but denied service connection for 
residuals of pneumonia, noting that this disability was not 
shown on the last examination of record.  

VA treatment records dated April 1992 to January 1996 show 
the veteran was seen for various health problems.  In October 
1993, the veteran was noted to have a history of COPD.  On 
examination, his chest was clear to auscultation.  In May 
1995, the veteran was noted to have a prior medical history 
of bronchitis for seven years.  On examination, his lungs 
were clear to auscultation.  

In a written statement dated March 1996, the veteran 
indicated he had received treatment at the Corpus Christi, 
Texas, VA outpatient clinic from 1973 to 1990.  The RO 
requested these records but received a response that same 
month indicating they had no records for the veteran.

A private neurosurgical consultation report, dated July 1996, 
states the veteran had stopped smoking about 10 years prior 
to the examination.  The examiner noted the veteran had a 
history of COPD with shortness of breath if he walked up a 
flight of stairs.  The impression was COPD.  A private 
cardiology referral report, dated December 1996, notes the 
veteran was a heavy smoker for 30 years, and the physician 
stated that he suspected pulmonary function studies would 
reveal significant obstructive pulmonary disease.  

VA treatment records and progress notes, dated February 1996 
to March 1998, indicate the veteran was seen for various 
problems.  In January 1997, a nursing admission questionnaire 
noted the veteran was a smoker.  A December 1997 progress 
note indicates the veteran was noted to have a history of 
COPD with recurrent bronchitis, and complained of having a 
cough at times with no wheezing.  Examination of his chest 
and lungs revealed diminished breath sounds.  The assessment 
was COPD with an upper respiratory infection.  A chest X-ray 
was conducted in December 1997 to rule out pneumonia, and it 
was noted the veteran had a history COPD with yellowish 
sputum.  The X-ray was normal.  In February 1998, the 
veteran's chest was clear to auscultation and he was noted to 
be negative for tobacco use.  The assessment was asthma and 
COPD.  

In January 1998, the veteran initiated an informal claim for 
entitlement to service connection for COPD, among other 
things.  

In a written statement dated April 1998, the veteran's 
representative indicated the veteran is claiming COPD due to 
his "long [must mean "lung"] problem" in service.  

In a July 1998 rating decision, the RO denied the veteran's 
claim for entitlement to service connection for COPD, noting 
that the evidence received in conjunction with the claim did 
not provide a nexus between the veteran's COPD and any 
disease or injury in service.  

In November 1998, the veteran's representative submitted 
statements from VA physicians in conjunction with another 
claim.  A July 1998 VA physician's statement indicates the 
veteran had severe COPD with bronchitis.  An August 1998 VA 
physician's statement indicates the veteran had shortness of 
breath with a diagnosis of moderate to severe COPD.  

VA treatment records, dated December 2001 to November 2002, 
indicate the veteran was seen for various health problems.  
In December 2001, the veteran was admitted to the hospital 
for an exacerbation of his COPD.  He reported that he was 
preparing to climb into his truck when he became dizzy and 
light-headed.  He said he previously had a three-day history 
of increasing shortness of breath with activity as well as a 
persistent cough which produced yellowish sputum.  The 
physician noted that the veteran had been seen by another 
physician concerning his cough, who deemed it to be a 
recurrent respiratory infection.  A chest X-ray was normal.  
The veteran reported having a 30-year smoking history, and 
indicated that he had not smoked since 1983.  The physician 
noted the veteran traced the etiology of his respiratory 
difficulties to his exposure to benzene and ammonia while 
working as a security officer about two decades before, 
because other co-workers suffered from similar problems.  
Throughout his hospital stay, the veteran's breathing 
improved, but he continued to produce a lot of phlegm.  He 
was prescribed home oxygen therapy to help with his breathing 
problems, and was discharged with a diagnosis of COPD.  In 
January 2002, when the veteran reported for a follow-up 
appointment, examination of his lungs revealed decreased 
generalized breath sounds but no wheezing.  The assessment 
was COPD with a recent exacerbation, which had improved.  

A VA physician's statement dated January 2002, indicates that 
the veteran experiences shortness of breath with minimal 
exertion.  The diagnosis was reported as severe COPD with 
exertional dyspnea.  

In June 2002, the veteran was seen for follow-up of his 
oxygen use.  He complained on sinus drainage but had no 
increased cough, sputum, or shortness of breath.  On 
examination of his lungs, there were faint crackles in the 
right base.  The assessment was COPD with mild airflow 
limitation.  In October and November 2002, the veteran had no 
respiratory distress, and his lungs were clear on 
examination.  

In a written statement dated January 2003, the veteran 
requested re-evaluation of his service-connected respiratory 
condition.  He indicated that, upon discharge from the Air 
Force in January 1960 and the Navy in November 1954, he was 
granted a zero percent evaluation for his respiratory 
condition.  The Board notes, as clarification, that the 
veteran's respiratory problem was not service-connected after 
he was discharged from either the Navy or the Air Force.  As 
noted, the veteran's claim for service connection for COPD 
was denied in July 1998.  As such, the veteran's request for 
re-evaluation was treated as a claim for new and material 
evidence in order to reopen his claim for service connection 
for COPD.  

In a written statement dated February 2003, the veteran 
pointed to SMRs dated in April 1957, in support of his claim.  
The Board notes the records to which the veteran was 
referring are the clinical records from April and July 1957 
which show treatment for spontaneous pneumothorax and 
bronchopneumonia.  In the February 2003 statement, the 
veteran stated that the doctors released him to duty too soon 
and he continued to have complications.  He attributed his 
respiratory problems to several different things associated 
with service, including his duties as a repairman of various 
aircraft, and cold temperatures he experienced at an Air 
Force base in Newfoundland.  He also stated that he was not 
given protective equipment for jobs that exposed him to toxic 
chemicals and fumes while performing his duties.  The veteran 
indicated that he has had respiratory and lung problems since 
1951, and that he was diagnosed with COPD at the Corpus 
Christi VA outpatient clinic in 1965.  He also stated that he 
has had six minor COPD exacerbations since December 2001.  

The Board notes that, in the February 2003 written statement, 
the veteran indicated that he was exposed to asbestos while 
in the Air Force.  The Board notes the RO considered the 
veteran's claim for exposure to asbestos in a separate 
adjudicative action, and that claim is not currently before 
the Board.

The veteran was afforded a VA examination in February 2003.  
The examiner reviewed the claims file, noting the veteran's 
medical history while in service.  The examiner noted that 
the veteran said he had stopped smoking 19 years before, but 
had previously smoked one pack a day from 1952 to 1964.  The 
veteran complained of chronic shortness of breath which 
occurred on exertion and on climbing stairs, a chronic cough 
which produced yellow sputum, and intermittent episodes of 
hemoptysis, which usually occurred with his acute bronchitis 
exacerbations.  A chest X-ray revealed decreased air entry 
bilaterally with scattered wheezing bilaterally, but revealed 
no active pulmonary disease.  Pulmonary function testing 
revealed severe airway obstruction with air tapping.  The 
diagnosis was severe obstructive lung disease, with an FEV-1 
test result of 1.31.  

In a March 2003 rating decision, the RO denied the veteran's 
claim, noting the evidence submitted in support of his claim 
was not new and material.  

In May 2003, the veteran submitted a timely notice of 
disagreement.

The veteran submitted a written statement, dated March 2003, 
from R.J.P., MD, a private physician, indicating he had 
evaluated the veteran for COPD.  Dr. RJP indicated he had 
reviewed the veteran's VA records and noted the medical 
history as documented in various medical records and provided 
by the veteran.  The veteran reported that his symptoms began 
while he was in the Navy, and that cold weather frequently 
exacerbated his condition.  The veteran also stated that he 
left the service because of recurrent bronchial infections.  
Dr. RJP noted the veteran had smoked between one half and one 
full pack of cigarettes per day for at least 30 years, and 
that he was currently smoking one cigarette two to three 
times per week for the last four years.  After examining the 
veteran, Dr. RJP's impression was COPD, with longstanding 
chronic bronchitis.  Dr. RJP stated as follows: "I suspect 
[the veteran] has had chronic asthmatic bronchitis since his 
time in the service when his symptoms began."

In a written statement dated August 2003, Dr. RJP indicated, 
in pertinent part, that he was treating the veteran for 
"COPD predominately [sic] Chronic Bronchitis, Moderately 
Severe."  

In September 2003, the veteran perfected his appeal to the 
Board and requested a Travel Board hearing.  

The veteran was afforded another VA examination in November 
2003, and the examiner reviewed his claims file.  The 
examiner noted that the veteran had started smoking about six 
years before entering military service, had a 30-pack a year 
smoking history, and stopped smoking about 15 years prior to 
the examination.  Pulmonary function tests showed a 
moderately severe obstructive ventilatory defect, and the 
examiner noted that chest X-rays taken 6 months prior did not 
show any active pulmonary disease.  As to a diagnosis, the 
examiner stated as follows:

This is a 72-year-old veteran with moderately severe 
[COPD].  He had spontaneous pneumothorax in 1957, 
bilateral pneumonia, and chronic bronchitis ever since.  
Spontaneous pneumothorax is common in people with 
[COPD].  Pneumothorax is not a cause for [COPD], but 
[COPD] is a cause for pneumothorax.  [The veteran] has 
significant history of smoking, but started smoking 
about 6 years before entering the service.  He reports 
exposure to a lot of nonspecific irritants at work while 
being in the Air Force and Navy.  All atmospheric 
pollutants including nonspecific irritants are 
contributory to the genesis of [COPD].  But smoking is 
the most important risk factor for development of 
[COPD].  

In a written statement dated December 2003, the veteran's 
representative stated the veteran requested that he be 
scheduled for a local hearing in reference to his claim for 
service connection for COPD.  

In March 2003, the veteran testified before a Decision Review 
Officer (DRO) at the RO.  Initially, the veteran's 
representative indicated that the veteran is claiming that 
occupational exposure to chemicals and pollutants while in 
service was a contributing factor to his present lung 
condition.  The veteran testified that he was a machinist's 
mate in the Navy and that he was exposed to pollutants and 
other conditions at least twice a month without any 
protective clothing.  He stated that he started having lung 
problems in 1954 but that he had pneumonia in 1953 and was 
told he had COPD in 1971.  He also testified that he had six 
bouts of pneumonia while he was on active duty.  The veteran 
stated that his COPD is a result of either his numerous bouts 
of pneumonia or the chemicals and irritants he was exposed to 
while on active duty.  He testified that he smoked for about 
12 years, and that he did not begin smoking until he was 24 
years old, when he was in the Air Force.  The veteran stated 
that began smoking again when his wife died in April 2002, 
but disagreed with Dr. RJP's previous statement that he 
smoked one half to one pack a day for at least 30 years.  He 
testified that he does not smoke anymore.  

In a March 2004 SSOC, the DRO determined that new and 
material evidence had been submitted and was sufficient to 
reopen the veteran's claim for service connection for COPD.  
Based upon the evidence in the record, the DRO denied the 
veteran's claim for service connection for COPD, noting the 
condition was not shown in service and there had been no 
objective medical findings which established a relationship 
between his COPD and his military service.  

In August 2005, the veteran was scheduled for a Travel Board 
hearing, but, in September 2005, he requested that the 
hearing be cancelled.  

In December 2005, the veteran's representative submitted a 
brief wherein he argues that the rationale contained in the 
November 2003 VA examination lacks the scientific basis 
needed to buttress the conclusions reached therein.  

II.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. § 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his or her possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims (Court) addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty-to-notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

The record shows the veteran has been notified of the 
applicable laws and regulations which set forth what evidence 
is needed in order to reopen the claim for service connection 
for COPD.  In a December 2003 letter, the RO effectively 
informed the veteran of the types of evidence needed to 
substantiate both his claim to reopen and his initial claim 
for service connection, as well as the RO's duty to assist 
him in substantiating his claim under the VCAA.  

While the December 2003 letter did not explicitly ask the 
veteran to provide "any evidence in [his] possession that 
pertain[s] to his claim, see 38 C.F.R. § 3.159(b)(1), the 
August 2003 Statement of the Case (SOC) contains the complete 
text of 38 C.F.R. § 3.159(b)(1), which contains such notice.  
All the above notices must be read in the context of prior, 
relatively contemporaneous communications from the RO.  See 
Mayfield, 19 Vet. App. at 125.  Under these circumstances, 
the Board is satisfied that the veteran has been adequately 
informed of the need to submit relevant evidence in his 
possession.  

Although the veteran was not given complete notification of 
the VCAA requirements until after the initial unfavorable AOJ 
decision, he has not been prejudiced thereby.  The veteran 
responded to the RO's communications with additional 
argument, thus curing (or rendering harmless) any previous 
omissions.  In addition, it appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims file, and that 
neither he nor his representative has identified any other 
pertinent evidence, not already of record, which would need 
to be obtained for a fair disposition of this appeal.  For 
these reasons, any failure in the timing or language of VCAA 
notice by the RO constituted harmless error.  Accordingly, we 
find that VA has satisfied its duty to assist the veteran in 
apprising him as to the evidence needed, and in obtaining 
evidence pertinent to his claim under the VCAA.  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

III.  Analysis

A.  New and Material Evidence

To reopen a claim which has been previously denied and has 
become final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108 (West 2002).  New and material 
evidence is defined as evidence not previously submitted to 
agency decision makers which, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim, which is neither 
cumulative nor redundant, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998), the U.S. Court of Appeals for the Federal Circuit 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.  In determining whether evidence is 
new and material, the credibility of the evidence is 
generally presumed.  Justus v. Principi, 3 Vet. App. 510, 
512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision.  The 
Board does not have jurisdiction to consider a claim which 
has been previously adjudicated unless new and material 
evidence is present, and before the Board may reopen such a 
claim, it must so find.  Barnett v. Brown, 83 F.3d 1380, 1383 
(Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. App. 1 
(1995); see Butler v. Brown, 9 Vet. App. 167, 171 (1996); 38 
U.S.C.A. §§ 5108, 7104(b).  If the Board finds that new and 
material evidence has not been submitted, it is unlawful for 
the Board to reopen the claim.  See McGinnis v. Brown, 4 Vet. 
App. 239, 244 (1993).  

In a rating decision dated July 1998, the RO, in pertinent 
part, denied entitlement to service connection for COPD.  The 
record reflects the veteran was notified of that decision and 
did not appeal the determination.  As a result, the July 1998 
decision is final in the absence of clear and unmistakable 
error.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§ 20.1103 (2005).  

The evidence received into the record since the July 1998 
rating decision includes statements from the veteran about 
his COPD, and VA and private medical treatment records 
showing the veteran currently has COPD.  At the time of the 
last final decision, there was no medical opinion that 
provided a nexus between the veteran's COPD and military 
service.  Since the July 1998 decision, the veteran has 
provided a potential nexus opinion and, in determining 
whether new and material evidence has been submitted to 
reopen a claim for service connection, we presume the 
credibility of all evidence.  Therefore, the Board finds that 
such evidence is new, relates to an unestablished fact 
necessary to substantiate the claim, is neither cumulative 
nor redundant, and raises a reasonable possibility of 
substantiating the claim.  Accordingly, the claim for 
entitlement to service connection for COPD, also claimed as 
lung irritation and a breathing condition due to pneumonia or 
toxic chemicals, may be reopened.  See 38 U.S.C.A. § 5108.  

The Board will proceed to evaluate the merits of the claim. 
The veteran will not be prejudiced thereby, as he has been 
advised of the law and regulations pertaining to entitlement 
to service connection and has been afforded an opportunity to 
present argument and evidence in support of his claim.  
Moreover, the RO has considered the claim on the merits.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

B.  Service Connection

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active military service, or for aggravation of a pre-existing 
injury suffered, or disease contracted, during such service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 
(2005).  Where there is a chronic disease shown as such in 
service, subsequent manifestations of the same chronic 
disease at any later date, however remote, may be service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  When a condition noted during 
service is not shown to be chronic, or the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity of symptomatology after discharge is required to 
support the claim.  Id.

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (2003); 38 C.F.R. 
§ 3.303(d).

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases become manifest to a degree of 10 percent or 
more within one year after the date of separation from such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. § 1101, 1112, 
1113, 1137 (West 2002); 38 C.F.R. § 3.307, 3.309(a) (2005).  
The veteran's claimed COPD is not one of those diseases 
subject to presumptive service connection.  

The Court has held that, in order to prevail on the issue of 
service connection, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inccurrence or aggravation of a disease or 
injury in service; and (3) medical evidence of a nexus 
between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  

The veteran asserts that service connection for COPD is 
warranted, on the basis that it is due to multiple bouts of 
pneumonia that he suffered from during service or, in the 
alternative, the chemicals to which he was exposed while on 
active duty.  

The Board has carefully reviewed the evidence of record, and 
finds that the preponderance of the evidence is against the 
grant of service connection for COPD.  As noted, VA and 
private medical records show the veteran currently has a 
diagnosis of COPD.  Therefore, the paramount issue before the 
Board is whether the veteran's COPD is causally related to 
his military service.  

The Board notes the veteran's SMRs do not contain any 
evidence indicating the veteran's COPD, or any other 
respiratory problem, began in or was aggravated by service.  
While the Board does recognize that the service medical 
records show he suffered from at least one bout of pneumonia 
while in service, the only evidence linking the veteran's 
pneumonia in service and his currently claimed COPD is his 
own assertion.  However, there is no indication that the 
veteran has the requisite professional knowledge of medical 
principles that would permit him to render an opinion 
regarding matters involving medical diagnoses or medical 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

The record contains two medical opinions which address 
whether the veteran's COPD is linked to his military service.  
It is the responsibility of the Board to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same and, in so doing, the 
Board may accept one medical opinion and reject others.  
Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. 
Brown, 7 Vet. App. 429, 433 (1995).  The Board is mindful 
that we cannot make our own independent medical 
determinations, and that we must have plausible reasons, 
based upon medical evidence in the record, for favoring one 
medical opinion over another.  Evans v. West, supra; see also 
Rucker v. Brown, 10 Vet. App. 67, 74 (1997), citing Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Thus, the weight to be 
accorded the various items of evidence in this case must be 
determined by the quality of the evidence, and not 
necessarily by its quantity or source.

The first medical opinion was furnished by Dr. RJP, a private 
physician who specializes in pulmonary medicine, dated March 
2003.  While it is not clear whether Dr. RJP reviewed the 
veteran's entire claims file, he did indicate that he 
reviewed the veteran's VA records.  Dr. RJP's statement also 
includes information provided by the veteran, including the 
veteran's report that his symptoms started when he was in the 
Navy and that the cold weather frequently exacerbated his 
condition.  Based on review of VA records, information 
provided by the veteran, and physical examination, Dr. RJP 
opined that he "suspects' that the veteran has had chronic 
asthmatic bronchitis since his time in service when his 
symptoms began.  In rendering his opinion, Dr. RJP noted the 
veteran's history of smoking including that he currently 
smoked one cigarette two to three times per week, for the 
last four years.  

A second medical opinion was provided by a VA physician, who 
specializes in pulmonary medicine, dated November 2003.  
While the report does not indicate the examiner reviewed the 
veteran's claims file, it appears clear that a review of the 
claims file was conducted, because the report makes reference 
to information contained throughout the record.  Based upon 
his review of the claims file, information provided by the 
veteran, and physical examination, the VA physician opined 
stated that all atmospheric irritants, including nonspecific 
irritants, are contributory to the genesis of COPD, but 
smoking is the most important risk factor for development of 
that disorder.  

In evaluating the ultimate merit of this claim, the Board 
ascribes the greatest probative value to the medical opinion 
provided by the VA examiner who conducted the November 2003 
examination.  In assigning more probative value to that 
opinion, the Board notes that the examiner reviewed the 
claims file, obtained a reported history from the veteran, 
specifically addressed the likely role that nonspecific 
irritants and the veteran's smoking history played in the 
development of his COPD, and conducted a complete 
examination, including pulmonary function tests.  There is no 
indication that the VA examiner was not fully aware of the 
veteran's past medical history or that he mis-stated any 
relevant fact.  Therefore, the Board finds the VA examiner's 
opinion to be of a high degree of probative value.  

While the findings of a physician are medical conclusions 
that the Board cannot ignore or disregard, see Willis v. 
Derwinski, 1 Vet. App. 66 (1991), the Board is free to assess 
medical evidence and is not compelled to accept a physician's 
opinion.  See Wilson v. Derwinski, 2 Vet. App. 614 (1992).  
The Board does consider the March 2003 private medical 
opinion to be competent medical evidence.  However, the Board 
finds this opinion to be of less probative value than the 
November 2003 VA opinion.  The Board is aware that Dr. RJP 
has provided an opinion wherein he essentially attributes the 
veteran's current disorders to service; however, the Board 
finds that it is clear that the medical opinion is based upon 
a report of history by the veteran, which history is 
unsupported by the service medical records, i.e. symptoms 
beginning while in the Navy and exposure to toxic chemicals.  
Therefore, the Board has given less probative value to this 
opinion.  See Black v. Brown, 5 Vet. App. 177 (1993) (Board 
is not bound to accept medical opinions based on history 
supplied by veteran, where history is unsupported or based on 
inaccurate factual premises); see also Swann v. Brown, 5 Vet. 
App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993); 
Guimond v. Brown, 6 Vet. App. 69 (1993).  In addition, while 
Dr. RJP noted the veteran's smoking history, he did not 
specifically address the potential effect it could have on 
the development of the veteran's COPD.  

In finding that the preponderance of the evidence is against 
the veteran's claim, the Board does note that, while the 
record does include some positive evidence tending to provide 
some link between the veteran's COPD and military service, 
the record reveals many inconsistencies in the history 
provided by the veteran with respect to the cause of his 
COPD.  Exemplifying some of the inconsistencies in the 
veteran's history, when the veteran was admitted to the 
hospital in December 2001 for an exacerbation of COPD, he 
reported that he traced the etiology of his respiratory 
difficulties to benzene and ammonia exposure while working on 
a civilian job in Corpus Christi, Texas, about two decades 
before, as some of his co-workers suffered from similar 
health problems.  The Board finds it significant that the 
veteran's civilian chemical exposure is not reported 
elsewhere in the evidence of record.  The Board has no reason 
to doubt the veteran's sincerity, and recognizes that the 
veteran has been asked to provide information about events 
that occurred many years before, which could affect the 
accuracy of his recollections.  

In summary, and for the reasons and bases set forth above, 
the Board finds that the preponderance of the competent and 
probative evidence is against the veteran's claim for service 
connection for COPD, and the benefit-of-the-doubt doctrine is 
not for application.  See Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), also claimed as lung irritation and 
a breathing condition due to pneumonia or toxic chemicals, is 
denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


